                                                   Attorneys at Law
                                                 One State Street Plaza
                                           New York, New York 10004-1561
                                    Telephone: 212-732-8700 * Facsimile: 212-227-2903
                                           Firm E-mail: McAF@mcf-esq.com
MATTHEW L. PRISCO
Telephone Ext: 2215
E-mail: matthewprisco@mcf-esq.com
                                                                        July 9, 2021

VIA E-MAIL: elizabeth_potter@nysd.uscourts.gov
 and ECF                                                               MEMORANDUM ENDORSEMENT
Magistrate Judge Hon. Kevin N. Fox
United States District Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                   Re:       Ronald S. Herbst v. NYU Hospitals Center, both individually
                             and d/b/a Langone Medical Center and d/b/a NYU Hospital
                             For Joint Diseases and Nirmal C. Tejwani, M.D.
                             United States District Court, SDNY
                             File No. 15-CV-3518 (GBD)

Dear Hon. Judge Fox:

        We represent the defendants in the above referenced matter, which is currently scheduled
for a settlement conference before Your Honor on July 14, 2021, at 10:30 a.m. We have spoken
with plaintiff’s counsel, and we would jointly request an adjournment of next week’s settlement
conference to have additional time to confer with clients/principals. In discussing the matter
with plaintiff’s counsel, alternative dates on which the parties could be available would include:
August 2, 3 (after 2:00 p.m.), 5 (after 2:00 p.m.), 6, 9, 10 & 12.

        This is the parties’ first request for an adjournment of the settlement conference, and
plaintiff’s counsel is aware that this request is being transmitted to the Court.

         Thank you for your consideration of the above.

                                                                Respectfully submitted,

                                                                McAloon & Friedman, P.C.
                                                                By:  Matthew L. Prisco, Esq.
                                                                        Matthew L. Prisco
cc:      (Via E-Mail and ECF)                           7/12/21
         Halperin & Halperin, P.C.
                                                         The settlement conference is adjourned to September 9, 2021,
         Attorneys for Plaintiff
                                                         at 10:30 a.m. The Court is unavailable to convene the
                                                         conference in August 2021.
                                                         SO ORDERED:


                                                        Kevin Nathaniel Fox, U.S.M.J.
